ON PETITION FOR REHEARING
Upon consideration of the petition for a rehearing in this cause it appears that under the recent decision of this Court in the case of Gathings v. Great Atlantic  Pacific Tea Co.,170 S.C. 219, 170 S.E., 153, the Court erred in taxing the costs of appeal against the appellants.
It is therefore ordered that the opinion as heretofore filed be, and the same is hereby, modified in that particular, and that the appeal costs be taxed in favor of the appellants.
It is further ordered that the remittitur herein be held by the Clerk of this Court for 10 days after the filing of this order, during which time the attorneys for the respondents may be heard in opposition to this order, if they be so advised.
                     ON RETAXATION OF COSTS
On a petition for a rehearing in this cause this Court passed an order modifying the opinion as to costs, all of which fully appears in the report of the case.
The question is now brought up as to whether the costs of appeal should be taxed against Woodward as administrator or against him individually.
The adjudication for costs is an order for judgment, and upon such order judgment may be entered. John Woodward, individually, was not a party to the suit, and no Court has the right to order a judgment against one who is not properly before it.
It may be said that to require the administrator, as such, to pay the costs inflicts a penalty upon the estate rather than upon the individual. This is true. However, we have held that the administrator must restore to the estate the greater portion of the commissions collected by him, and this amount may be used by him in the payment of costs. Had the suit been against John Woodward, as administrator and individually, the result might have been different. *Page 9